We are of opinion that the 5th section of the ordinance of the Convention (June, 1866, ch. 19) applies to a sci. fa. issuing from the Supreme Court as well as from the other courts.
The words are broad enough to embrace process of this Court, and the supposed mischief which it was made to remedy is the same. So although the Supreme Court is not named in so many words in any clause of the ordinance, yet a fair construction brings the court within the meaning of the ordinance. The caption, "An ordinance to change the jurisdiction of the courts and the rules of pleading therein," is general. The first section is also a general: "The jurisdiction of several courts of the State and of the justices of the peace, except as provided in this ordinance, shall be as in the year 1860." So the 5th section is general: "Dormant judgments shall only be revived by actions of debt, and everyscire facias to revive a judgment shall be dismissed on motion." The fact that the Superior Courts and the county courts are expressly (316) named in the ordinance, is not sufficient to take to the Supreme Court out of the general words; for the especial provisions and restrictions contemplated in reference to these courts made it necessary to name them, and there was no such necessity to name this Court, although it was meant to bring it within the general provisions.
Under the authority of Parker v. Shannonhouse, ante, 209, the motion to dismiss is allowed. The plaintiff must resort to an action of debt in the Superior Court.
Since delivering the opinion in Parker v. Shannonhouse, by accident I met with a passage in my Lord Coke, which so fully sustains the reasoning as to induce me to cite it: "This statute is in affirmation, and therefore it restraineth not the common law; but the party may waive the benefit of the scire facias given by this act, and take his original action of debt by the common law; 2 Inst., 471, commenting on Stat. 13, Edw. I, ch. 45."
So, the Convention may take away the benefit of the scire facias, and leave the party to his original action of debt by the common law.
PER CURIAM.                                   Sci. fa. dismissed. *Page 253 
(317)